Appeal from so much of an order of the Supreme Court, Suffolk County, dated May 1, 1967, as denied a motion for summary judgment, dismissing the complaint, insofar as the motion was made by appellant. Order reversed insofar as appealed from, without costs, and motion as to appellant remanded to the Special Term for further proceedings not inconsistent herewith. A hearing should be held, at which the process server may be cross-examined, as to whether he had exercised due diligence in attempting to effectuate personal service of the summons and complaint upon appellant. Beldock, P. J., Christ, Rabin, Hopkins and Munder, JJ., concur.